 Case 2:19-cv-00638-ILG-PK Document 8 Filed 05/10/19 Page 1 of 6 PageID #: 27




                        Bellin & Associates LLC
                                    Attorneys--at—Law
                                      85 Miles Avenue
                               White Plains, New York 10606
                                       Tel (914) 358-5345
                                       Fax (212) 571-0284


                                                     May 10, 2019

BY ECF
Hon. Peggy Kuo, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Cunningham v. Big Think Capital Inc., 2:19 cv 638 (ILG) (PK)

Your Honor:

        This firm represents the plaintiff, Craig Cunningham (“Plaintiff”) and the proposed Class
(collectively “Plaintiff”). I am writing this this letter motion in response to Your Honor’s May 6,
2019 order for a status update and to request that Your Honor issue an order pursuant to Rule 26
and/or Rule 45 permitting discovery from Defendant Big Think Capital Inc. (“Defendant”) and
permitting discovery pursuant to Rule 45 from any non-parties who may have vital information
concerning this class action. As will be discussed below, this order is necessary because
Defendant has neither appeared nor filed any response to the Complaint in this action.

        Plaintiff initiated this proceeding by filing a Complaint on February 1, 2019, Doc. No. 1,
which was served on Defendant on February 4, 2019. Doc. No. 4. The Complaint alleges that
Defendant violated 47 U.S.C. § 227 and the regulations promulgated (hereinafter collectively the
“TCPA”) thereunder when it transmitted or caused to be transmitted an unsolicited advertising
and telemarketing text to Plaintiff. While Defendant has repeatedly assured Plaintiff that
Defendant was retaining counsel in this case, Defendant has failed to appear or interpose any
responsive pleadings to the Complaint, and no counsel for Defendant has ever contacted
Plaintiff’s counsel or has even been identified to Plaintiff’s counsel.

        Plaintiff is now seeking leave to conduct discovery of Defendant related, inter alia, to
class certification issues because a motion for class certification pursuant to Rule 23 will be
necessary before Plaintiff can move for a default judgment on behalf of the proposed Class
against Defendant. See, e,.g, DeNicola v. Asset Recovery Solutions, LLC, No. 11 cv 1192, 2011
WL 2133811 *1-2 (E.D.N.Y. May 20, 2011) (discovery from Defendant in class action pursuant
to Rule 45 prior to motion for default judgment appropriate); Bais Yaakov of Spring Valley v.
Special Event & Amusements Inc., 12 CV 3390, Doc. No. 8 (VLB) (S.D.N.Y) (discovery in class
action prior to motion for default judgment appropriate) (attached hereto as EXHIBIT A);
Campbell v. Soma Financial, No. 08 cv 0170, 2008 WL 5247960 *2 (E.D. Cal. 2008) (same);
Blazek v. Capital Recovery Associates, Inc., 222 F.R.D. 360, 361-62 (E.D. Wis. 2004) (discovery

                                                1
 Case 2:19-cv-00638-ILG-PK Document 8 Filed 05/10/19 Page 2 of 6 PageID #: 28



in class action pursuant to Rule 45 prior to motion for default judgment appropriate). In
addition, Plaintiff is now seeking discovery to ascertain whether Defendant employed a non-
party(ies) to transmit the telemarketing and advertising texts at issue to Plaintiff in order to
determine whether such non-party(ies) should be joined as additional defendants in the
proceeding. Id.

        Plaintiff believes that Defendant’s current and/or former officers, executives, and
employees are likely to have information concerning the number of advertising and
telemarketing texts Defendant transmitted during the Class period, to whom such texts were sent,
the content of such texts, as well as the identity of any non-party(ies) who may have transmitted
the texts to Plaintiff on the Defendant’s behalf.

       Moreover, if during the course of this discovery Defendant identifies any non-party(ies)
who may have been involved in the transmission of the unsolicited texts, Plaintiffs will need to
conduct discovery, pursuant to Rule 45, on such non-party(ies). Such discovery will be
necessary not only for the purposes of class certification, but also to determine whether such
non-party(ies) should be joined as defendants in the proceeding.

        In conclusion, for the reasons outlined above, I respectfully request that Your Honor
issue an Order pursuant to Rule 26 and/or Rule 45 permitting discovery from Defendant and
permitting discovery pursuant to Rule 45 from non-parties who may have vital information
concerning this class action.

                                                      Respectfully,


                                                      /s/ Aytan Y. Bellin
                                                      Aytan Y. Bellin




                                                 2
Case 2:19-cv-00638-ILG-PK Document 8 Filed 05/10/19 Page 3 of 6 PageID #: 29




                  EXHIBIT A
Case
 Case1:14-cv-05764-SJ-VVP
      2:19-cv-00638-ILG-PK
      Case 7:12-cv-03390-VB-LMS
                           Document
                           Document
                                Document
                                    13
                                    8 Filed
                                       Filed
                                           805/10/19
                                             01/15/15
                                              Filed 01/02/13
                                                       Page
                                                        Page44Page
                                                              ofof65PageID
                                                                     PageID
                                                                     1 of 2 #:#:30
                                                                                 95
Case
 Case1:14-cv-05764-SJ-VVP
      2:19-cv-00638-ILG-PK
      Case 7:12-cv-03390-VB-LMS
                           Document
                           Document
                                Document
                                    13
                                    8 Filed
                                       Filed
                                           805/10/19
                                             01/15/15
                                              Filed 01/02/13
                                                       Page
                                                        Page55Page
                                                              ofof65PageID
                                                                     PageID
                                                                     2 of 2 #:#:31
                                                                                 96
 Case 2:19-cv-00638-ILG-PK Document 8 Filed 05/10/19 Page 6 of 6 PageID #: 32



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2019, I served the foregoing on by sending the foregoing
by first-class mail and email to the following person at the following address and email address:

David Brown, Esq., President
Big Think Capital Inc.
225 Broadhollow Road
Melville, NY 11747
david@bigthinkcapital.com


                                                /s/Aytan Y. Bellin




                                                3
